nm OW S&F W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:15-cv-01853-JGB-AS Document 83 Filed 04/17/20 Page 1of1 Page ID #:475

JS-6

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

DAVID MCDERMID, NO. EDCV 15-1853-JGB (AS)

Plaintiff,

BRIAN VILLANUEVA, et. al.,

)
)

Vv. ) JUDGMENT
)
)
)
Defendants. )
)

 

 

Pursuant to the Court’s Order Accepting Findings, Conclusions and

Recommendations of United States Magistrate Judge,

IT IS ADJUDGED that the above-captioned action is dismissed with
prejudice as to Defendant Esquetini and without prejudice as to

Defendant Villanueva.

DATED: April 17, 2020

Z

JESUS G. “SERNAL
unrly/ LD STATES DISTRICT JUDGE

a

 

 

 
